DETAILED ACTION

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/2022 has been entered.


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 5-8, 11-13 and 16 are pending in the application. Claims 2, 4, 9, 10, 14 and 15 are canceled.
Amendments to claims 1 and 5, filed on 5/9/2022, have been entered in the above-identified application.


REJECTIONS

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "according to claim 4" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 4 from which claim 5 depends has been canceled.


Claim Rejections - 35 USC § 103
Claims 1, 3, 5-8, 11-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Epple et al. (US 2004/0131846) in view of Yamanaka et al. (US 2011/0151249), Zhang et al. (US 6635735), and BAE et al. (US 2015/0368523).
Epple relates to a hollow microsphere containing multilayer pressure sensitive adhesive (foamed PSA) tape.  Figs. 1-2 show two embodiments having a PSA core layer 12 and a PSA skin layer 14 or two PSA skin layers 14a and 14b.  See [0064-0065].  The core layer includes at least one microsphere dispersed in a rubber based PSA.  The thickness of the core layer is from about 5 mils to about 100 mils.  See [0025].  The microspheres may be solid, hollow or porous, and rigid or non-rigid. The microspheres may be made of any suitable material including glass, ceramic, polymers and carbon materials. The microspheres of the core layer are generally in the size range of from about 10 microns to about 300 microns.  See [0037].  The skin layer may be a monolayer or a multilayer.  The thickness of the skin layer is from about 10 microns to about 250 microns.  The skin layers are substantially free or free of microspheres.  The skin layers may have the same adhesive composition as the core layer.  See [0053].  The multilayer adhesive tape has improved peel strengths to a substrate.  See [0053].  
To claims 1, 3, 5, 7-8, 11 and 16, Epple lacks a teaching that the surface of the microsphere has been modified with a hydrophobic surface treatment.  However, since Epple teaches that a wide variety of the microspheres can be used, it is plainly interpreted that Epple is not particularly limited to any type of microspheres, and encompass hydrophobic surface treated microspheres.  Moreover, it is well known that microspheres with hydrophobic surface treatment provides an improved adhesion at the interface between the microspheres and the PSA matrix, as evidenced by Yamanaka.  Specifically, Yamanaka relates to an acryl rubber based PSA with microspheres dispersed therein.  Yamanaka teaches that the surface of microspheres may be treated with low surface tension (hydrophobic) silicone compound or fluorine compound, etc.  See [0048] and [0110].  Regarding the limitation in claim 1: “… surface modification by chemically reacting said non-porous particulate filler material with an alkoxy silane …hydrophobic moiety selected from the group consisting of saturated, unsaturated, substituted or un-substituted alkyls, ethers, thioethers, esters, amides, amines, carbamates, urethanes, polyolefins, and any combinations thereof”, Zhang relates to a coating composition for treating various substrates, including glass, etc.  See Abstract.  Various organoalkoxysilanes, including n -propyl-trimethoxysilane (n-PrTMS), can be used as an alcohol sol to render fine silica (glass) particles hydrophobic with a hydrocarbon group by the reaction of an organoalkoxysilane with the silica (glass) surface.  See col. 5, ll. 9-38.  It would have been obvious to one of ordinary skill in the art to likewise use microspheres with hydrophobic surface treatment, as taught by Yamanaka and Zhang, to form Epple’s adhesive tape, motivated by the desire to obtain the abovementioned improvement.  If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007).  Finally, regarding newly added limitation in claim 1: “… the first pressure sensitive adhesive layer comprising a polymer base material comprised of a polar acrylate comonomer …”, BAE relates to a pressure sensitive adhesive tape.  Various pressure sensitive adhesive compositions can be used, including acrylic elastomer (rubber), olefin-based elastomer, etc.  See [0023].  BAE shows in one example a PSA is a copolymer of butyl acrylate and acrylic acid (polar comonomer).  See [0112].  It would have been obvious to one of ordinary skill in the art to likewise use a PSA based on an acrylic acid comonomer containing acrylic elastomer to form Epple’s PSA tape.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  See MPEP § 2144.07.  The collective teachings of prior art render all the limitations obvious as claimed.
To claim 6, regarding the product by process limitation “pre-treated with hydrogen peroxide”, since the patentability of product by process claims is determined based on the product itself, not the process, and the process limitation must be evidenced as effecting the structure or chemistry of the resultant product over the prior art.  In the absence of evidence to the contrary, this limitation at the present time has not been given patentable weight in the present product claim.  See MPEP § 2113.  
To claim 12 and 13, Yamanaka teaches that useful base polymer for the PSA 16 is an acrylic PSA formed from (meth)acrylic acid C1-20 alkyl ester, etc.  See [0022-0023].
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the hard coating agent of Hao et al. on the adhesive layer away from the base of Lei et al. in order to provide ease of handling (Hao et al., page 13, paragraph [0138]).



Response to Arguments
Applicant's arguments filed 5/9/2022 with respect to claims 1, 3, 5-8, 11-13 and 16 of record have been carefully considered but are deemed unpersuasive.
Applicant argues that primary reference Epple does not contain any teaching of an alkoxy silane, as required by claim 1.  It is the Examiner’s position that the Office Action states that Epple does not teach an alkoxy silane. Epple is not relied upon for such teaching.  
Applicant argues that secondary reference Yamanaka does describe use of alkoxy silanes, but it is in the context of surface treatment for “hydrophobic fine particles” which are used solely in the “water-repellant layer” of Yamanaka, not the “pressure sensitive adhesive layer.”  The Examiner respectfully disagrees.  Yamanaka teaches wherein the pressure sensitive adhesive layer comprises the hollow inorganic fine particles (page 1, paragraph [0018], page 3, paragraph [0032], page 4, paragraph [0041]).  The hollow inorganic fine particles in the pressure sensitive adhesive layer are subjected to surface treatments (page 5, paragraph [0048]).  Therefore, the hydrophobic fine particles of Yamanaka are in the pressure sensitive adhesive layer, not the water repellant layer.
Applicant argues that Zhang also describes alkoxysilanes, but for completely different purpose from Applicant’s, the alkoxy silane in Zhang is immediately reacted with a silicone oligomer and never reacted with a “hollow non-porous particulate filler material” for use in a pressure sensitive adhesive as recited in claim 1.  It is the Examiner’s position that Zhang teaches the surface of fine silica particles can be made hydrophobic with  a hydrocarbon group by the reaction of an organoalkoxysilane on the surface (col. 5, lines 9-38).  Therefore, alkoxysilane is reacted with fine silane (glass) particles.
Applicant argues that BAE does not cure the deficiency of the primary references.  Like the other references, BAE fails to provide any teaching that the addition of polar comonomers would be particularly desirable modification to a composition that contains hydrophobically-modified hollow glass microspheres.  It is the Examiner’s position that Yamanaka and Zhang teach hydrophobically modified hollow glass microspheres.  BAE was relied upon for teaching a polar acrylate comonomer.
Applicant argues that page 5, line 33 to page 6, line 2 of Applicant’s disclosure, the claimed pressure sensitive adhesive assembly provides for increased debonding at the interface between the precursor composition matrix and the surface of the filler particles, which leads to improved deformability of the PSA assembly, better stress distribution and dissipation through the PSA, and ultimately providing improved peel performance.  None of Epple, Yamanaka, Zhang or BAE provides any hint as to this substantial and unexpected technical benefit.  It is the Examiner’s position that Applicant’s arguments are not commensurate in scope with the claims.  The instant claims make no refence the properties discussed by Applicant.  




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        6/17/2022